Matter of Port Auth. of N.Y. & N.J. v Port Auth. Police Sergeants Benevolent Assn. (2015 NY Slip Op 00460)





Matter of Port Auth. of N.Y. & N.J. v Port Auth. Police Sergeants Benevolent Assn.


2015 NY Slip Op 00460


Decided on January 15, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 15, 2015

Mazzarelli, J.P., Sweeny, Andrias, Moskowitz, Richter, JJ.


13970N 451612/12

[*1] In re Port Authority of New York and New Jersey, Petitioner-Appellant,
vPort Authority Police Sergeants Benevolent Association, Respondent-Respondent.


James M. Begley, New York (Toby J. Russell of counsel), for appellant.
Detzky, Hunter & DeFillippo, LLC, New York (Michael Detzky of counsel), for respondent.

Judgment, Supreme Court, New York County (Michael D. Stallman, J.), entered October 7, 2013, confirming an arbitration award, dated July 12, 2012, rendered upon a finding that petitioner violated the parties' collective bargaining agreement ("Memorandum of Agreement" [MOA]) by eliminating free "E-Z Pass" privileges for retired police sergeants, unanimously affirmed, without costs.
The MOA expressly incorporates the terms of a 1973 Port Authority Administrative Instruction, PAI 40-1.01, that provides that retired employees "receive the same allowance to which they would be entitled if their Port Authority service was not interrupted." The ruling that this language vests retired members of respondent with a lifetime interest in the EZ-Pass privileges they enjoyed while employed did not exceed the arbitrator's authority since it is not "completely irrational" (Matter of National Cash Register Co. [Wilson], 8 NY2d 377, 383 [1960]; Matter of Port Auth. of N.Y. & N.J. v Local Union No. 3, Intl. Bhd. of Elec. Workers, 117 AD3d 424 [1st Dept 2014]).
Petitioner's contention that the arbitrator exceeded his contractual power by failing to apply applicable precedent arises from its misreading of the MOA. The contractual phrase, "in accordance with applicable law," refers to the extent to which the arbitral award will be binding upon the parties; it does not indicate an intent of the parties to deviate from the basic principle that an arbitral award may not be vacated on the ground that the arbitrator made a mistake of law (see Hackett v Milbank, Tweed, Hadley & McCloy, 86 NY2d 146, 154-155 [1995]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 15, 2015
CLERK